Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges the receipt of the 2/23/2022-filed amended drawing, which has overcome the objection made in the 9/28/2021-mailed Office action. 

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: applicant’s argument on page 17 of the 1/3/2022-filed response is persuasive.  Closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common element of independent claims 1, 16 and 18:
generating an albedo map influenced by the target illumination from the feature vector concatenated with the spherical harmonic coefficients of the target illumination utilizing the albedo decoder

For example, Hadap et al. (US 2018/0365874) discloses relighting an image with respect to a target light source using albedo and shading.  However, only shading is influenced by the lighting.  [See: Paragraph 96 (“…Using a target shading Starget, and fg=fimage-formation(Ae,Se)=AeʘSe, a detailed albedo Atarget may be generated. Given a light source Lsource, the shading of the target may be rendered under this light with the target normals Ntarget given by: Se=fshading(Ne,L), to obtain the transferred Stransfer. Finally, the lighting transferred image may be rendered with Stransfer and Atarget using the relation:  Ifg=fimage-formation(Ae,Se)=AeʘSe”)]

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Snyder et al. (US 2005/0080602)—[Fig. 3 and paragraphs 32 (“…reduce the number of number of point lights required by extracting the low spatial frequencies with spherical harmonics…effectively reduces the number of lights needed since the largest area regions…will be well approximated by the spherical harmonics”), 33 (“FIG. 3…illustrating…all-frequency relighting using spherical harmonics and point light distributions”)]
Bin Zafar et al. (US 2009/0027390)—[Fig. 4 and Paragraph 6 (“Recent computer graphics research has explored the use of spherical harmonics (SH) for global 
Green et al. (US 2005/0041024)—[Paragraph 79 (“…spherical harmonic (SH) function …is well suited for low frequency shadowing…perform less work to determine soft shadows as compared to hard shadows…SH transfer functions are independent of the light source and may be trivially relit by any SH projected high dynamic range spherical illumination function”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 24, 2022